Exhibit 10.2

THE WHITEWAVE FOODS COMPANY - CORPORATE (“WWAV CORPORATE”)

SENIOR LEADERSHIP & STAFF

2014 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee variable cash compensation with the annual
objectives of the company, (ii) motivate employees to create sustained
shareholder value, and (iii) ensure retention of key employees by ensuring that
cash compensation remains competitive. Participants:    Employees of the
corporate functions (“Corporate”) of The WhiteWave Foods Company (“WWAV” or the
“Company”) who are in positions to influence and/or control results in their
specific areas of responsibility and/or the company. See “Eligibility.” Payout
Criteria:    The criteria for payment to Participants under this Plan and the
weighting of such criteria is based on individual target incentive percentages,
performance against financial targets, and performance against individual
objectives as set forth below.

 

Participant Group

  

Components and Weightings *

Corporate Senior Leadership, including:

 

•   CEO

 

•   EVP & CFO

 

•   All other direct reports to the CEO (all direct reports to the CEO, the
“ELT”)

  

•   80% Financial Objectives, which is comprised of:

 

•   60% = EPS of WWAV (excluding the impact of the China joint venture)

 

•   20% = WWAV Net Sales

 

•   20% Individual Objectives

All Corporate staff not covered by another STI plan, including:

 

•   Direct reports of the ELT

 

•   Participants below the direct reports of the ELT

  

•   80% Financial Objectives, which is comprised of:

 

•   60% = EPS of WWAV (excluding the impact of the China joint venture)

 

•   20% = WWAV Net Sales

 

•   20% Individual Objectives

 

* The specific 2014 target for the Financial Objectives were approved by the
Compensation Committee of WWAV’s Board of Directors and are contained in the
minutes of the meeting at which the Plan was approved.

 

Payout Scales:    The financial payout factor is 0% - 200%, based on actual
performance against approved objectives, with threshold performance in excess of
90% of target (95% of target for net sales) required for payout. The individual
objective factor is 0% - 200% of actual performance against approved objectives.
All awards earned under this plan will be paid in cash.



--------------------------------------------------------------------------------

Objectives

Performance

Payout Factor:

   Approved financial objectives and the range of performance for each objective
for the Plan Year, along with the corresponding payout factor scale based on
actual performance, will be included in the Administrative Guidelines for the
Plan. The Plan Year for the 2014 STI is the same as the fiscal year of WWAV.
Each financial objective shall be computed on an adjusted basis, if applicable,
as reported in the Company’s earnings press release for the full fiscal year.

Individual

Objectives:

   Each Plan Participant maintains a 20% objective against the attainment of
certain specified individual objectives as determined by the Participant’s
manager and /or the Compensation Committee of the WWAV Board of Directors (the
“Compensation Committee”). Actual earned awards are based on the individual’s
performance rating under the Performance Management Process and the
determination of final percentage targets against which the 20% will apply.

Adjustment of

Targets /

Actuals:

  

The following types of transactions will be excluded from the calculation of the
Company’s actual financial results as measured against the Financial Objectives,
if the transaction is material and was not included in the Company’s 2014 annual
operating plan: (i) business acquisitions, mergers, consolidations and
investments in joint ventures consummated during 2014, and (ii) the impact of
any material capital transaction, including without limitation equity offerings
or capital restructurings, completed during 2014; provided, however, that the
Compensation Committee reserves the right, in its discretion, to include any of
such transactions to prevent undue and/or unintended impacts.

 

Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the criteria, targets, actuals, or payout scale upon the
occurrence of extraordinary events or circumstances or to prevent undue and/or
unintended impacts.

Determination

of Individual

Target

Incentive:

   Individual target incentives for specific positions are defined by grade
level. The Company may make adjustments to an individual’s target incentive
based on market conditions or business requirements, as necessary. Definitions:
  

•   “Disability” is defined as permanent and total disability (within the
meaning of Section 22(e)(3) of the Internal Revenue Service Code (“Code”).

 

•   “Retirement” is defined as (i) age fifty-five (55), so long as the
Participant has completed at least ten (10) years of continuous service
immediately prior to retirement, or (ii) age sixty-five (65).

 

•   “Actively Employed” means that the Participant’s employment must not have
been terminated prior to the identified date.

Eligibility:    Eligibility is determined by salary grade in the Company, or as
approved by the Executive Vice President, Human Resources, or his designate.
Only regular, full time employees are eligible to participate.

 

2



--------------------------------------------------------------------------------

  

Participants must be actively employed by the Company both on the last working
day of the Plan Year and on March 1, 2015 in order to receive an incentive
award, except as otherwise provided by State law.

 

A Participant is disqualified from receiving any incentive award (financial and
/ or individual) under the Plan if: (1) the Participant receives a Significantly
Below Target (or equivalent) performance rating for the Plan Year or (2) the
Participant is terminated for Cause, as defined below, at any point between the
last working day of the Plan Year and the date the incentive award is paid,
except as otherwise provided by State law.

 

If a Participant dies, becomes disabled, or retires prior to the payment of
awards, or if a Participant’s job is eliminated and such job elimination makes
the Participant eligible to receive benefits under a severance plan or policy of
the Company, the Participant may receive a payout, at the time other incentive
awards are paid, based on actual time in the position and actual results of the
Company. Eligibility and individual target amounts may be prorated.

 

A Participant’s year-end base salary will be used to calculate the incentive
award, in the case of those individuals actively employed by the Company on the
last working day of the Plan Year. A Participant’s base salary at the time of
death, disability, retirement, or job elimination will be used to calculate the
pro-rated incentive award in those specific circumstances.

 

All prorations of incentive awards will be calculated based on whole months of
participation. If an employee becomes eligible to participate in the Plan,
transfers between Plans, changes target participation in the Plan, or becomes
ineligible to participate in the Plan between the first day of the month and the
15th of the month, the incentive award will be calculated based on full month
participation. If the eligibility change occurs between the 16th of the month
and the end of the month, the incentive award will be calculated beginning with
the full calendar month following the change. Employees hired after
December 15th of the Plan Year are not eligible for any incentive award for that
Plan Year.

 

3



--------------------------------------------------------------------------------

“Cause”

Defined:

   For purposes of this Agreement, “Cause” means a Participant’s (i) willful
failure to substantially perform a Participant’s duties; (ii) willful or serious
misconduct that has caused, or could reasonably be expected to result in,
material injury to the business or reputation of the Company; (iii) conviction
of, or entering a plea of guilty or nolo contendere to, a crime constituting a
felony; (iv) breach of any written covenant or agreement with the Company, any
material written policy of the Company or any Company code of conduct or code of
ethics, or (v) failure to cooperate with the Company in any internal
investigation or administrative, regulatory or judicial proceeding.

Repayment

Provision:

   The Participant in this Plan agrees and acknowledges that this Plan is
subject to any policies that the Compensation Committee may adopt from time to
time with respect to the repayment to the Company of any benefit received
pursuant to this Plan, including “clawback” or set-off policies.

Administration

of the Plan:

   The Compensation Committee shall have sole and complete authority and
discretion to adopt, alter and repeal such administrative rules, guidelines and
practices governing the operation of this Plan as it shall from time to time
deem advisable, and to interpret the terms and provisions of this Plan. The
Committee’s decisions (including any failure to make decisions) shall be binding
upon all Participants. The Compensation Committee may delegate to WWAV’s Chief
Executive Officer and/or Executive Vice President, Human Resources, the power
and authority to administer awards under this Plan with respect to individuals
who are not executive officers of WWAV, pursuant to such conditions and
limitations as the Compensation Committee may establish and consistent with
applicable law.

 

4